PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Nunnery William C.
Application No. 16/542,974
Filed: August 16, 2019
Attorney Docket No. 3832.11         
:
:
:            DECISION ON PETITION
:
:


	
This is a decision on the petition under 37 CFR 1.137(a), filed March 22, 2022, to revive the above-identified application.

The petition is GRANTED.

The above application became abandoned for failure to timely file a reply to the non-final Office action mailed October 20, 2020, which set a period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on January 21, 2021. The Office mailed a Notice of Abandonment on May 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Technology Center Art Unit 3671 for review of the amendment filed March 22, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET